PER CURIAM.
The judgment in favor of the plaintiffs in this malicious prosecution action is reversed with directions to enter judgment for the defendant, Redland Construction Company. The evidence in this record demonstrates without contradiction that the portion of the real property which Red-land sought to recover in its suit against the Callahans was, as the grantee well knew, mistakenly conveyed by Redland and that, therefore, Redland’s suit, filed upon advice of counsel, cannot, despite its unsuccessful outcome, form the basis for a malicious prosecution action even if, as the Callahans urge, Redland was vindictive in prosecuting its action.
Reversed with directions.